DETAILED ACTION
This FINAL action is responsive to the IDS filed 12/8/2022 and response filed 11/17/2022.

In the response Claims 61-80 remain pending. Claims 1-60 and 81-200 remain canceled. Claims 61, 75 and 80 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2022 has been entered, and considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61-80 remain rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Pub 2020/0334411, filed Apr. 22, 2020) in view of Hamilton (U.S. Pub 2010/0077305, filed Sep. 23, 2008).
Regarding Independent claims 61, 75 and 80, Patel discloses A non-transitory computer readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform operations for enabling a user to customize a web accessibility profile, the operations comprising: 
displaying an accessibility graphical user interface (GUI) for modifying a plurality of display parameters of a website, wherein the accessibility GUI presents a plurality of web accessibility profiles associated with differing disabilities (see Figs. 8-12 & paragraph 45, discloses a GUI for modifying display parameters of a website from font size, text color etc. by generating a web page accessibility component that incorporates accessibility functions into the web page); 
receiving initial input via the accessibility GUI indicative of a selection of a specific web accessibility profile (see paragraphs 54-60 & Fig. 11, discloses receiving input that allows the user to modify the page has desired using the selected widget); 
based on the initial input, implementing a plurality of predefined changes in a group of display parameters of the website to address a disability associated with the specific web accessibility profile(see paragraphs 54-60 & Fig. 11, discloses receiving input that allows the user to modify the page has desired using the selected widget); 
receiving additional input via the accessibility GUI, indicative of a selection of at least one alteration to at least one of the plurality of predefined changes (see paragraphs 54-60 & Fig. 11, discloses receiving input that allows the user to modify the page has desired using the selected widget including multiple times); and 
in response to the additional input, overriding at least one of the plurality of predefined changes to thereby enable customization of the selected web accessibility profile (see paragraphs 54-60 & Fig. 11, discloses receiving input that allows the user to modify the page has desired using the selected widget any number of times thereby overriding a previous selection). Patel teaches that it is well known to modify a webpage based on the user’s disability has determined by the accessibility requirements and according to the applied widgets that are selected. Patel fails to teach selecting a profile that outlines the different disabilities along with the customized set of formatting’s for each disability. Hamilton discloses application of accessibility tags to user profiles that distinguishes the type of disability a user has including preferences related to the disability which is used to customize content (see paragraph 47). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented grouping of disabilities for content customization based on different profiles into the accessibility widgets of Patel since it saves time by applying multiple formatting changes to the web page at once based on the type of disability.

Regarding Dependent claim 62, with dependency of claim 61, Patel fails to teach selecting a profile that outlines the different disabilities along with the customized set of formatting’s for each disability. Hamilton discloses wherein the plurality of web accessibility profiles involves at least three of vision impairment, epilepsy, color blindness, mobility impairment, hearing difficulties, seizures, photosensitivity, cognitive impairment, or dyslexia (see paragraph 47). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented grouping of disabilities for content customization based on different profiles into the accessibility widgets of Patel since it saves time by applying multiple formatting changes to the web page at once based on the type of disability.

Regarding Dependent claim 63, with dependency of claim 61, Patel discloses wherein the additional input is indicative of a degree of adjustment to the at least one of the plurality of predefined changes (see paragraph 80, discloses input for degree of adjustment regarding text space).

Regarding Dependent claim 64, with dependency of claim 61, Patel discloses wherein the additional input is indicative of a selection to cancel at least one of the predefined changes in the group of display parameters (see paragraph 131, discloses a cancel button).

Regarding Dependent claim 65, with dependency of claim 61, Patel discloses wherein the additional input is further indicative of an additional selection of a change other than one of the predefined changes (see paragraphs 75-84, discloses additional modules separate from the predefined change defined in a client users preference outlined in paragraph 106).

Regarding Dependent claim 66, with dependency of claim 61, Patel discloses wherein the operations further include determining, based on the additional input, a first value for a first display parameter and a second value for a second display parameter (see paragraphs 54-60 & Fig. 11, discloses different values for the display parameters such as application of different colors to the text etc.).

Regarding Dependent claim 67, with dependency of claim 66, Patel discloses wherein the first value is a binary, and the second value defines a range value (see paragraphs 54-60 & Fig. 11, discloses different values for the display parameters such as application of different colors to the text etc.).

Regarding Dependent claim 68, with dependency of claim 61, Patel discloses wherein the operations further include using the initial input and the additional input for modifying a display of at least one additional website (see paragraph 106, discloses application of modules based on input to different websites).

Regarding Dependent claim 69, with dependency of claim 61, Patel fails to teach selecting a profile that outlines the different disabilities along with the customized set of formatting’s for each disability. Hamilton discloses wherein the operations further include causing storage of first data indicative of a web accessibility profile selection corresponding to the received input, and causing storage of second data indicative of a profile customization selection corresponding to the received additional input (see paragraph 47). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented grouping of disabilities for content customization based on different profiles into the accessibility widgets of Patel since it saves time by applying multiple formatting changes to the web page at once based on the type of disability.

Regarding Dependent claim 70, with dependency of claim 69, Patel discloses wherein at least one of the first data and second data is stored in a computing device for displaying the website (see paragraphs 54-60 & Fig. 11, including the explanation provided in the Independent claim).

Regarding Dependent claim 71, with dependency of claim 69, Patel discloses wherein at least one of the first data and second data is stored on a remote server for hosting an accessibility service associated with the accessibility GUI (see paragraphs 54-60 & Fig. 11, including the explanation provided in the Independent claim).

Regarding Dependent claim 72, with dependency of claim 69, Patel fails to teach selecting a profile that outlines the different disabilities along with the customized set of formatting’s for each disability. Hamilton discloses wherein the initial input and the additional input are received during a first browsing session, and the operations further include, during a second browsing session, retrieving from memory the first data and the second data; and applying the web accessibility profile selection including the profile customization selection to thereby provide a customized accessibility experience for the user during the second browsing session (see paragraph 47). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented grouping of disabilities for content customization based on different profiles into the accessibility widgets of Patel since it saves time by applying multiple formatting changes to the web page at once based on the type of disability.

Regarding Dependent claim 73, with dependency of claim 72, Patel fails to teach selecting a profile that outlines the different disabilities along with the customized set of formatting’s for each disability. Hamilton discloses wherein during the second browsing session and before applying the web accessibility profile selection including the profile customization selection, the operations further include confirming that a user associated with the second browsing session is a same user that provided the initial input and the additional input (see paragraph 47). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented grouping of disabilities for content customization based on different profiles into the accessibility widgets of Patel since it saves time by applying multiple formatting changes to the web page at once based on the type of disability.

Regarding Dependent claim 74, with dependency of claim 72, Patel fails to teach selecting a profile that outlines the different disabilities along with the customized set of formatting’s for each disability. Hamilton discloses wherein during the second browsing session and before applying the web accessibility profile selection and the profile customization selection, the operations further include avoiding application of the web accessibility profile selection and the profile customization selection when the second browsing session is associated with a second user different from the user that provided the initial input and the additional input (see paragraph 47). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented grouping of disabilities for content customization based on different profiles into the accessibility widgets of Patel since it saves time by applying multiple formatting changes to the web page at once based on the type of disability.

Regarding Dependent claim 76, with dependency of claim 75, Patel fails to teach selecting a profile that outlines the different disabilities along with the customized set of formatting’s for each disability. Hamilton discloses wherein, when the initial input indicates that the selected web accessibility profile is a vision impairment profile, the plurality of predefined changes include increasing content scaling and increasing display intensity, and the additional input is configured to customize the vision impairment profile to address specific user needs (see paragraph 47). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented grouping of disabilities for content customization based on different profiles into the accessibility widgets of Patel since it saves time by applying multiple formatting changes to the web page at once based on the type of disability.

Regarding Dependent claim 77, with dependency of claim 75, Patel fails to teach selecting a profile that outlines the different disabilities along with the customized set of formatting’s for each disability. Hamilton discloses wherein, when the initial input indicates that the selected web accessibility profile is a cognitive disability profile, the plurality of predefined changes include highlighting titles and actionable objects on the website, and the additional input is configured to customize the cognitive disability profile to address specific user needs (see paragraph 47). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented grouping of disabilities for content customization based on different profiles into the accessibility widgets of Patel since it saves time by applying multiple formatting changes to the web page at once based on the type of disability.

Regarding Dependent claim 78, with dependency of claim 75, Patel fails to teach selecting a profile that outlines the different disabilities along with the customized set of formatting’s for each disability. Hamilton discloses wherein, when the initial input indicates that the selected web accessibility profile is an epilepsy-safe profile, the plurality of predefined changes include decreasing display intensity and limiting animation movement on a display, and the additional input is configured to customize the epilepsy-safe profile to address specific user needs (see paragraph 47). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented grouping of disabilities for content customization based on different profiles into the accessibility widgets of Patel since it saves time by applying multiple formatting changes to the web page at once based on the type of disability.

Regarding Dependent claim 79, with dependency of claim 75, Patel fails to teach selecting a profile that outlines the different disabilities along with the customized set of formatting’s for each disability. Hamilton discloses wherein the initial input indicates that the selected web accessibility profile is an ADHD friendly profile, the plurality of predefined changes include increasing content scaling and limiting animation movement on a display, and the additional input is configured to customize the ADHD friendly profile to address specific user needs (see paragraph 47). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented grouping of disabilities for content customization based on different profiles into the accessibility widgets of Patel since it saves time by applying multiple formatting changes to the web page at once based on the type of disability.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Response to Arguments
10.	Applicant’s arguments filed 11/17/2022 has been considered but are not persuasive.

Applicant Argues: Modifying a single setting, however does not disclose or suggest “implementing a plurality of predefined changes in a group of display parameters of the website to address a disability associated with the specific web accessibility profile.” (see pg. 9)

The Examiner Respectfully Disagrees: Patel supports application of more than one type of module for modifying the webpage display component. For example in paragraph 118 he references Fig. 9 and indicates “This button may also be used in combination with the operator accessibility module and color filter modules to highlight links in various high contrast colors”. Therefore he teaches implementing a plurality of predefined changes using different modules in a group of display parameters of the website. 

Furthermore in paragraph 106 he indicates application of a client usage tracker to track module frequency data used to modify the browser according to a client user’s preferences. Patel however is absent regarding any particular user profile being used in conjunction with the client usage tracker. Patel does relate different types of disabilities with the different modules (see paragraph 76) but fails to correlate them with a particular disability type defined within a profile.

Applicant Argues: …Hamilton also does not disclose or suggest at least implementing a plurality of predefined changes in a group of display parameters of the website to address a disability associated with the specific web accessibility profile.”

However, Applicant respectfully disagrees that an avatar profile discloses or suggests “a specific web accessibility profile as recited in independent claim 61, or that a customized set of formatting’s for each disability discloses or suggests “a plurality of predefined changes in a group of display parameters as recited in claim 61” (see pg. 10)

As noted, customizing content based on user preferences does not disclose or suggest “implementing a plurality of predefined changes in a group of display parameters of the website to address a disability associated with the specific web accessibility profile” (see pg. 11).

The Examiner Respectfully Disagrees: Hamilton in paragraph 47 indicates that accessibility tags related to the disability type which customize the display to a particular avatars profile is known. “For example, a user with a visual impairment may add preferences relating to how large of a font the user can read, what colors of the font the user can read, whether audio messages are preferred over textual messages…”. Similarly a user having a hearing impairment type disability can adjust the frequency of textual message. Thereby one Avatar profile defines hearing type disability while another defines visual impairment type.

Therefore Hamilton teaches implementing a plurality of predefined changes such as font size and color in a group of parameters to modify a Virtual Universe according to an Avatar profile based on accessibility tags relating to a particular type of disability.

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

It is not necessary that the references actually suggest, expressly or in so many words the changes or improvements that applicant has made. The test for combining references is what the references as a whole would have suggested to one of ordinary skill in the art. In re Sheckler, 168 USPQ 716 (CCPA 1971); In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Young 159 USPQ 725 (CCPA 1968).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
12/12/2022